Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed 12/23/20 and to the supplemental amendment filed 1/13/21.
Claims 1-8 and 10-14 are pending.
Drawings
The drawings were received on 1/13/21.  These drawings are approved.
Allowable Subject Matter
Claims 1-8 and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the claimed limitations “re-evaluating the one or more network parameters pertaining to the first subscription, re-allocating the RF resource to the second subscription for a second defined time period based upon the re-evaluating” as recited in independent claim 1 and similarly recited in independent claim 10.
Miao is the closest prior art of record and while it teaches reconfiguring a portion of a wireless circuitry back and forth to support dual active connections via the dual SIM cards in a mobile device, it does not teach or suggest the above-identified claim limitations of claims 1 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/W.C.K/
Examiner, AU 2414
                                                                                                                                                                                        /EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414